IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                           Assigned on Briefs April 4, 2016

                                      IN RE S.D.D.

                Appeal from the Juvenile Court for Haywood County
                   No. 2014-JV-9238-A James R. Reid, Judge


                 No. W2015-02300-COA-R3-PT –Filed July 26, 2016
                      _________________________________

This case involves an effort to terminate parental rights. The Department of Children’s
Services filed a petition to terminate the parental rights of E.D. (Mother) with respect to
her child, S.D.D. (the Child). The trial court found clear and convincing evidence of four
grounds supporting termination. The court also found, by the same quantum of proof,
that termination is in the best interest of the Child. Mother appeals. We affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                            Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which RICHARD H.
DINKINS, and ARNOLD B. GOLDIN, JJ., joined.
Bob C. Hooper, Brownsville, Tennessee, for the appellant, E.D.

Herbert H. Slatery III, Attorney General and Reporter, and Kathryn A. Baker, Assistant
Attorney General, Nashville, Tennessee, for the appellee, Tennessee Department of
Children’s Services.

                                       OPINION

                                            I.

       On January 14, 2014, DCS received notice of allegations that Mother was
physically abusing and psychologically harming the Child, who was a little over one
month old at the time. Mother was homeless. In addition to the claims of physical abuse
and psychological harm, DCS also received notice that Mother had made statements
about (1) killing the Child; (2) slamming the Child against the wall; (3) burying the
Child; and (4) killing herself. DCS was further notified that Mother routinely left the
Child with various individuals and would not feed or change her regularly. Mother was
suspected of drug abuse, failing to get treatment for her bipolar disorder, neglecting to
take her bipolar medication, and recently cutting herself. On January 15, 2014, DCS
located the Child at the home of her alleged father.1 After repeated attempts to make
contact with Mother, DCS, one week later, eventually spoke with her. During that
conversation, Mother admitted that she had used cocaine in the prior week. She
consented to a drug screen, which tested positive for cocaine and THC. A family support
team meeting was subsequently held on January 29, 2014, after which a safety plan was
created for Mother. The safety plan required her to have an alcohol and drug assessment,
participate in the Help Us Grow Successfully (HUGS) program, continue getting
treatment for her bipolar disorder through a local rehabilitation center, complete random
drug screens, and apply for services through the Department of Human Services.

        On February 6, 2014, DCS received notice of new allegations that Mother was
physically abusing the Child. At that time, a DCS caseworker saw a video of Mother
yelling profanities at the Child. In addition, DCS was informed that Mother had picked
the Child up from the floor by one arm and threw her onto a couch. When DCS
contacted Mother about these allegations, she refused to cooperate, but she did state that
she no longer wanted to take care of the Child. On February 10, 2014, a child and family
team meeting was held to discuss placement options for the Child. A second meeting
was held on March 5, 2014, at which time a prospective foster family agreed to be a
resource for placement of the Child. On March 12, 2014, DCS filed a petition to declare
the Child dependent and neglected. After a hearing on March 20, 2014, the record reflects
that the Child was taken into DCS custody and began residing with the prospective foster
parents. Following another hearing on April 3, 2014, the trial court adjudicated in a July
9, 2014 order that the Child was dependent and neglected.

       Two permanency plans were created for Mother. The first plan, ratified by the
trial court on July 17, 2014, required Mother to (1) complete an alcohol and drug
assessment and follow all recommendations; (2) complete a mental health assessment; (3)
continue with individual counseling and medication management; (4) submit to random
drug screens; (5) obtain stable housing and income; and (6) complete parenting classes.
The second plan, ratified by the trial court on January 15, 2015, had the same
requirements as the first plan, but, in addition, it added the requirement that Mother
obtain a tuberculosis skin test. Thereafter, DCS referred Mother to parenting classes,
which she completed, though the record reflects that she did not consistently attend these
classes. In addition, Mother had income through her social security disability and

       1
         No father was listed on the Child’s birth certificate. The record reflects that there were
four putative fathers of the Child, but all were later eliminated by DNA testing or due to the fact
of incarceration at the time the Child was conceived.

                                                2
supplemental security income. However, Mother failed to provide documentation that
she had completed a mental health assessment, was not compliant with her medication
management, neglected to complete an alcohol and drug assessment, did not consistently
submit to random drug screens, and did not have stable housing. Furthermore, Mother
ceased visiting the Child after a January 7, 2015 supervised meeting.

        On April 10, 2015, DCS filed a petition to terminate Mother’s parental rights. In
the petition, DCS alleged grounds for termination: (1) abandonment due to the dual
grounds of her failure to visit or support the Child, said grounds being pursuant to Tenn.
Code Ann. §§ 36-1-113(g)(1) (2014) and 36-1-102(1)(A)(i) (2014); (2) abandonment as a
result of Mother’s failure to provide a suitable home pursuant to Tenn. Code Ann. §§ 36-
1-113(g)(1) and 36-1-102(1)(A)(ii); (3) Mother’s substantial noncompliance with the
permanency plans pursuant to Tenn. Code Ann. §§ 36-1-113(g)(2); and (4) persistence of
conditions pursuant to Tenn. Code Ann. § 36-1-113(g)(3). A bench trial was held on
August 12, 2015. The record reflects that Mother did not attend the trial. On September
8, 2015, the trial court entered an order terminating Mother’s parental rights after finding
clear and convincing evidence supporting the four grounds alleged by DCS. In addition,
the trial court held that there was clear and convincing evidence that termination was in
the Child’s best interest.

                                              II.

       Mother filed a notice of appeal on October 2, 2015, raising the following singular
issue as taken verbatim from her brief:

              Did the Juvenile Court err in finding that it was in the best
              interests of the children2 to have their mother’s parental rights
              terminated.

                                             III.

       “A biological parent’s right to the care and custody of his or her child is among the
oldest of the judicially recognized liberty interests protected by the Due Process Clauses
of the federal and state constitutions.” In re S.M., 149 S.W.3d 632, 638 (Tenn. Ct. App.
2004) (citing Troxel v. Granville, 530 U.S. 57, 65 (2000)) (internal citations omitted).
However, this right is not absolute. In re Audrey S., 182 S.W.3d 838, 860 (Tenn. Ct.

       2
         In multiple instances in Mother’s brief, she references “children” when discussing the
termination of her parental rights. However, the record clearly reflects that only one child is
involved in this action. We believe that the reference to “children” was simply a mistake.

                                              3
Ohio App. 2005) (citing State Dep’t of Children’s Servs. v. C.H.K., 154 S.W.3d 586, 589
(Tenn. Ct. App. 2004)).

       Parties seeking to terminate a biological parent’s parental rights must prove, by
clear and convincing evidence, at least one statutory ground. In re Adoption of S.T.D.,
No. E2007-01240-COA-R3-PT, 2007 WL 3171034, at *3 (Tenn. Ct. App., filed Oct. 30,
2007) (citing Tenn. Code Ann. § 36-1-113(c)(1)). A petitioner also must prove by clear
and convincing evidence that termination is in the child’s best interest. Id. (citing Tenn.
Code Ann. § 36-1-113(c)(2)). “Clear and convincing evidence is evidence in which there
is no serious or substantial doubt about the correctness of the conclusions drawn from the
evidence.” In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002) (internal quotation marks
and citation omitted).

      The Supreme Court has recently delineated our standard of review:

             An appellate court reviews a trial court’s findings of fact in
             termination proceedings using the standard of review in Tenn.
             R. App. P. 13(d). Under Rule 13(d), appellate courts review
             factual findings de novo on the record and accord these
             findings a presumption of correctness unless the evidence
             preponderates otherwise. In light of the heightened burden of
             proof in termination proceedings, however, the reviewing
             court must make its own determination as to whether the
             facts, either as found by the trial court or as supported by a
             preponderance of the evidence, amount to clear and
             convincing evidence of the elements necessary to terminate
             parental rights. The trial court’s ruling that the evidence
             sufficiently supports termination of parental rights is a
             conclusion of law, which appellate courts review de novo
             with no presumption of correctness. Additionally, all other
             questions of law in parental termination appeals, as in other
             appeals, are reviewed de novo with no presumption of
             correctness.

In re Carrington H., 483 S.W.3d 507, 523-24 (Tenn. 2016) (internal citations omitted).

       “When a trial court has seen and heard witnesses, especially where issues of
credibility and weight of oral testimony are involved, considerable deference must be
accorded to . . . the trial court’s factual findings.” In re Adoption of S.T.D., 2007 WL
4
3171034, at *4 (citing Seals v. England/Corsair Upholstery Mfg. Co., Inc., 984 S.W.2d
912, 915 (Tenn. 1999)).

                                           IV.

      This court has previously stated that,

             [t]he ultimate goal of every proceeding involving the care and
             custody of a child is to ascertain and promote the child’s best
             interests. However, as important as these interests are, they
             do not dominate every phase of a termination of parental
             rights proceeding. The best interests of the child do not
             become the paramount consideration until the trial court has
             determined that the parent is unfit based on clear and
             convincing evidence of one or more of the grounds for
             termination listed in Tenn. Code Ann. § 36-1-113(g).

In re Audrey S., 182 S.W.3d at 877. In the present action, the trial court found, by clear
and convincing evidence, the five remaining grounds alluded to earlier in this opinion.
On appeal, Mother has not challenged any of these decisions. Nevertheless, we are
required to review all of the trial court’s findings with respect to grounds and best
interest. In re Carrington, 483 S.W.3d at 525-26 (“[W]e hold that in an appeal from an
order terminating parental rights the Court of Appeals must review the trial court’s
findings as to each ground for termination and as to whether termination is in the child’s
best interests, regardless of whether the parent challenges these findings on appeal.”)

                                               V.

                                               A.

     When analyzing the first ground for termination, abandonment as a result of
Mother’s failure to visit or support, the trial court concluded the following:

             Mother has not financially contributed to the support of the
             [C]hild since the [C]hild entered DCS custody on March 20,
             2014.

             Mother was aware of her duty to support her child and has not
             provided a justifiable excuse for failing to support her child.



                                               5
             Mother has not visited the [C]hild since January 7, 2015.

             Mother was aware of her duty to visit the [C]hild. Mother
             knew the [C]hild was in foster care and knew how to schedule
             visits. Mother has made no attempt to visit the [C]hild since
             January 7, 2015[,] and has provided no justifiable excuse for
             failing to visit the [C]hild.

             Mother was advised on May 19, 2014[,] and October 17,
             2014[,] of the criteria for termination of parental rights and
             that willful failure to visit or contribute to the support of the
             [C]hild was grounds for termination of parental rights.

             DCS made reasonable efforts to assist Mother in visiting her
             child by providing or assisting with therapeutic supervised
             visitation and transporting the [C]hild to/from visitation.

             The [c]ourt finds by clear and convincing evidence that
             [Mother] abandoned the [C]hild . . . in that she willfully
             failed to visit (or visits have been tokens merely to maintain
             minimal contact) and willfully failed to contribute to the
             support or make reasonable payments towards the support of
             said child for more than four (4) consecutive months prior to
             the filing of this [p]etition and therefore her parental rights
             are terminated.

(Numbering in original omitted.)

       Our review of the record demonstrates that the evidence does not preponderate
against the trial court’s factual findings on this ground. Tenn. Code Ann. § 36-1-
102(1)(A)(i) explains that, for the purposes of terminating parental rights, “abandonment”
means:

             For a period of four (4) consecutive months immediately
             preceding the filing of a proceeding or pleading to terminate
             the parental rights of the parent . . . of the child who is the
             subject of the petition for termination of parental rights . . .
             that parent . . . either [has] willfully failed to visit or [has]
             willfully failed to support or [has] willfully failed to make
             reasonable payments towards the support of the child.

                                            6
In the present case, the petition to terminate Mother’s parental rights was filed on April
10, 2015. As a result, the four-month period we must examine in order to establish
abandonment by failure to visit and support is December 10, 2014, to April 9, 2015. The
record reflects that, despite DCS making reasonable efforts to assist Mother in visiting
the Child and Mother being advised on four separate occasions that willful failure to visit
the child was a ground for terminating her parental rights, Mother did not visit the Child
after January 7, 2015. Tenn. Code Ann. § 36-1-102(1)(C) defines “token visitation” as
“visitation, under the circumstances of the individual case, constitutes nothing more than
perfunctory visitation or visitation of such an infrequent nature or of such short duration
as to merely establish minimal or insubstantial contact with the child.” (Emphasis
added.) The only relevant visit definitively shown in this record occurred on January 7,
2015. One visit during a four-month period certainly qualifies as “infrequent” visitation.
Hence, by definition, Mother’s visitation was “token” in nature. We hold, as a matter of
law, that the evidence clearly and convincingly demonstrates that Mother willfully failed
to visit the Child.

       We also conclude that the evidence does not preponderate against the trial court’s
factual findings regarding Mother’s willful failure to support. This Court has previously
explained what constitutes willful failure to support:

             Failure to provide support is willful if the parent is aware of
             his or her duty to support, is capable of paying support, makes
             no attempt to provide support, and has no justifiable excuse.
             Willful conduct is intentional or voluntary; often, intent must
             be inferred from circumstantial evidence.

In re Charlie G.C., No. E2010-01501-COA-R3-PT, 2011 WL 1166849, at *8 (Tenn. Ct.
App., filed Mar. 30, 2011) (quoting In re W.B., IV., Nos. M2004-00999-COA-R3-PT
and M2004-01572-COA-R3-PT, 2005 WL 1021618, at *9 (Tenn. Ct. App., filed Apr. 29,
2005)). In addition, “[e]very parent who is eighteen (18) years of age or older is
presumed to have knowledge of a parent’s obligation to support such parent’s child or
children.” Tenn. Code Ann. § 36-1-102(1)(H). The record reflects that Mother received
social security disability and supplemental security income. Nevertheless, the record
indicates that Mother has not financially contributed to the support of the Child since the
Child entered DCS custody on March 20, 2014. Mother was born on January 15, 1993,
making her well past eighteen years of age when the Child was taken into DCS custody.
As a result, Mother is presumed by law to know of her obligation to support the Child.
When taking all of these factors into account, we hold, as a matter of law, that the



                                            7
quantum of evidence clearly and convincingly demonstrates that Mother willfully failed
to support the Child.

                                           B.

        As to the ground of Mother’s failure to provide a suitable home, the trial court
stated the following:

             The [C]hild was removed from the home of . . . Mother as the
             result of a [p]etition filed by [the trial court] in which the
             [C]hild was found to be dependent and neglect[ed] as defined
             by Tenn. Code Ann. § 37-1-102(12) and the [C]hild was
             placed in [DCS] custody.

             For a period of four (4) months following the removal of the
             [C]hild from the parent, [DCS] made reasonable efforts to
             assist . . . Mother to establish a suitable home for . . . the
             [C]hild, but the parent has made no reasonable efforts to
             provide a suitable home and has demonstrated a lack of
             concern for the [C]hild to such a degree that it appears
             unlikely that Mother will be able to provide a suitable home
             for the [C]hild at an early date.

             DCS made reasonable efforts in the first four (4) months to
             assist . . . Mother with establishing a suitable home by
             assisting Mother in scheduling an [alcohol and drug]
             assessment; administering urine drug screens and hair follicle
             drug screens; assisting . . . Mother in scheduling a mental
             health assessment; attempting to maintain regular contact
             with Mother; and developing a permanency plan to determine
             tasks and goals for permanency for the [C]hild.

             Mother was advised that failure to make reasonable efforts to
             establish a suitable home for the [C]hild in the first four (4)
             months the [C]hild was in custody was grounds for
             termination of parental rights.

             The [c]ourt finds by clear and convincing evidence that . . .
             Mother . . . has abandoned the [C]hild . . . by failure to



                                           8
              establish a suitable home and therefore her parental rights are
              terminated.

(Numbering in original omitted.)

        We hold that the evidence does not preponderate against the trial court’s factual
findings as to this ground. Tenn. Code Ann. § 36-1-102(1)(A)(ii) explains abandonment
as a result of failure to provide a suitable home:

              [F]or a period of four (4) months following the removal, the
              department or agency has made reasonable efforts to assist
              the parent . . . to establish a suitable home for the child, but
              that the parent . . . ha[s] made no reasonable efforts to provide
              a suitable home and ha[s] demonstrated a lack of concern for
              the child to such a degree that it appears unlikely that [the
              parent] will be able to provide a suitable home for the child at
              an early date. The efforts of the department or agency to
              assist a parent . . . in establishing a suitable home for the child
              may be found to be reasonable if such efforts exceed the
              efforts of the parent . . . toward the same goal, when the
              parent . . . is aware that the child is in the custody of the
              department.

In the present action, the Child was taken into DCS custody on March 20, 2014. As a
result, the four-month period we must examine in order to establish abandonment by
failure to provide a suitable home is March 21, 2014, to July 20, 2014. The record
reflects that during those four months, DCS (1) provided Mother with her case manager’s
contact information with the instructions to call any time she needed assistance; (2)
scheduled visitation between Mother and the Child; (3) facilitated visitation by providing
transportation for the Child; (4) helped Mother schedule an alcohol and drug
consultation; (5) administered drug screens; (6) requested progress reports from Mother’s
mental health providers; and (7) tried to maintain contact with Mother in order to
determine if she required additional services. Meanwhile, during that same period,
Mother (1) skipped her initial permanency plan meeting despite having notice of the
meeting; (2) failed to maintain consistent contact with DCS and her case manager; (3) did
not undergo a tuberculosis skin test, which was a requirement for her to obtain her
alcohol and drug assessment; (4) had inconsistent attendance at her parenting classes; (5)
missed scheduled visitations with the Child; and (6) stated on multiple occasions that she
wanted to surrender her parental rights to the Child. Furthermore, the record also reflects
that Mother did not have a stable home during this time period and continued to abuse

                                              9
drugs and alcohol. In light of these facts, we hold, as a matter of law, that the evidence
clearly and convincingly demonstrates that Mother has failed to provide a suitable home
for the Child.

                                            C.

     When reviewing the third ground for termination – Mother’s substantial
noncompliance with the permanency plan – the trial court concluded the following:

             The [p]ermanency [p]lans required, among other things, that
             Mother complete an [alcohol and drug] assessment and
             follow all recommendations; complete a mental health
             assessment and follow all recommendations; submit to
             random drug screens; have stable housing and income; and
             complete parenting classes.

             The permanency plan requirements are reasonable and related
             to remedying the conditions that necessitated foster care.

             Live testimony by [the] DCS Family Service Worker . . . at
             trial revealed that Mother has not completed an [alcohol and
             drug] assessment, followed the recommendation of the mental
             health assessment, complied with individual counseling and
             medication management, consistently made herself available
             for random drug screens, or obtained stable housing and/or
             income.

             DCS mad[e] reasonable efforts to assist Mother in complying
             with requirements of the permanency plan as follows (not an
             exhaustive list): assisting Mother in scheduling an [alcohol
             and drug] assessment, administering urine drug screens and
             hair follicle drug screens; assisting . . . Mother in scheduling a
             mental health assessment; and attempting to make visits to
             . . . Mother[’s] residence.

             Mother was advised that failure to substantially comply with
             the permanency plans was grounds for termination of parental
             rights.




                                            10
             The [c]ourt finds by clear and convincing evidence that
             [Mother] has not substantially complied with the provisions
             of the permanency plans.

(Numbering in original omitted.)

       Based upon our review of the record in this case, we hold that the evidence does
not preponderate against the trial court’s factual findings on this ground. On the topic of
substantial noncompliance, the Supreme Court has previously explained,

             Substantial noncompliance is not defined in the termination
             statute. The statute is clear, however, that noncompliance is
             not enough to justify termination of parental rights; the
             noncompliance must be substantial. Black’s Law Dictionary
             defines “substantial” as “[o]f real worth and importance.”
             Black’s Law Dictionary 1428 (6th ed. 1990). In the context of
             the requirements of a permanency plan, the real worth and
             importance of noncompliance should be measured by both the
             degree of noncompliance and the weight assigned to the
             requirement.

In re Valentine, 79 S.W.3d at 548 (emphasis added). As we have already explained in
this opinion, the two permanency plans, taken together, collectively required Mother to
(1) complete an alcohol and drug assessment and follow all recommendations; (2)
complete a mental health assessment; (3) continue with individual counseling and
medication management; (4) submit to random drug screens; (5) obtain stable housing
and income; (6) complete parenting classes; and (7) obtain a tuberculosis skin test. While
Mother completed her parenting classes and did have social security disability and
supplemental security income, the record reflects that she (1) failed to complete her
alcohol and drug assessment; (2) never provided documentation that she completed a
mental health assessment; (3) was not compliant with her medication management; (4)
did not consistently submit to random drug screens and continued to use drugs; (5) did
not have stable housing; and (6) never obtained a tuberculosis skin test. In our view, the
numerous requirements of the permanency plans to which she clearly failed to adhere far
outweigh her completion of parenting classes. Accordingly, we hold that, as a matter of
law, the evidence clearly and convincingly demonstrates that Mother has not substantially
complied with the permanency plan.




                                            11
                                             D.

      Finally, the trial court held the following with respect to the ground of persistence
of conditions:

              The [C]hild has been removed from the custody of [Mother]
              for more than six (6) months; the conditions which led to the
              removal of the [C]hild from the home of Mother still exist
              and other conditions exist which in all probability would
              cause the [C]hild to be subject to further abuse and/or neglect,
              making it unlikely that the [C]hild could be returned to
              Mother’s home in the near future; there is little likelihood that
              these conditions will be remedied at an early date so that the
              [C]hild can be returned to Mother in the near future.

              The continuation of the parent or guardian relationship
              greatly diminishes the [C]hild’s chance of an early integration
              into a stable and permanent home.

              The conditions that prevent the [C]hild’s return to [Mother’s]
              home include but are not limited to the following: Mother
              does not have stable housing and is currently without a
              permanent residence; Mother continues to test positive for
              illegal substances when she makes herself available for drug
              screens; and Mother’s non-compliance with services and
              recommendations.

              DCS made reasonable efforts to assist Mother in remedying
              the conditions that necessitated foster care by providing or
              assisting with the following, including by not limited to:
              intensive case management; assisting Mother in scheduling an
              [alcohol and drug] assessment; administering urine drug
              screens and hair follicle drug screens; assisting . . . Mother in
              scheduling a mental health assessment; and attempting to
              make visits to . . . Mother’s place of residence.

              The [c]ourt finds by clear and convincing evidence that
              conditions still exist that prevent the return of the [C]hild to
              Mother’s home.



                                             12
(Numbering in original omitted.)

      After reviewing the record in this case, we hold that the evidence does not
preponderate against the trial court’s factual findings on this ground. Tenn. Code Ann. §
36-1-113(g) authorizes termination of parental rights when:

             (3)(A) The child has been removed from the home of the
             parent or guardian by order of a court for a period of six (6)
             months and;

                    (i) The conditions which led to the child’s
                    removal or other conditions which in all
                    reasonable probability would cause the child to
                    be subjected to further abuse or neglect and
                    which, therefore, prevent the child’s safe return
                    to the care of the parent(s) or guardian(s) still
                    persist;

                    (ii)   There is little likelihood that these
                    conditions will be remedied at an early date so
                    that the child can be safely returned to the
                    parent(s) or guardian(s) in the near future; and

                    (iii) The continuation of the parent or guardian
                    and child relationship greatly diminishes the
                    child’s chances of early integration into a safe,
                    stable and permanent home.

As DCS correctly points out in its brief, Mother’s struggles with housing instability, drug
abuse, alcohol abuse, and her mental health have persisted since the very start of this
case. Despite the repeated efforts by DCS to assist her in rectifying her personal
shortcomings, Mother has routinely neglected to address the very issues that led to the
termination of her parental rights. Mother’s failure to visit the Child in the months prior
to trial, which she did not even bother to attend, only exacerbates the situation. In our
view, continuation of Mother’s parent-child relationship with the Child would greatly
hinder the likelihood of the Child being integrated into a safe, stable, and permanent
home. Thus, we find that, as a matter of law, the evidence clearly and convincingly
exhibits persistence of conditions.




                                            13
                                            VI.

       After finding that there are five statutory grounds warranting termination of
Mother’s parental rights, we now focus on whether termination is in the Child’s best
interest. When considering the issue of “best interest,” we are guided by the following
statutory factors set forth in Tenn. Code Ann. § 36-1-113(i), which provides as follows:

             In determining whether termination of parental or
             guardianship rights is in the best interest of the child pursuant
             to this part, the court shall consider, but is not limited to, the
             following:

             (1) Whether the parent or guardian has made such an
             adjustment of circumstance, conduct, or conditions as to
             make it safe and in the child’s best interests to be in the home
             of the parent or guardian;

             (2) Whether the parent or guardian has failed to effect a
             lasting adjustment after reasonable efforts by available social
             services agencies for such duration of time that lasting
             adjustment does not reasonably appear possible;

             (3) Whether the parent or guardian has maintain regular
             visitation or other contact with the child;

             (4) Whether a meaningful relationship has otherwise been
             established between the parent or guardian and the child;

             (5)   The effect a change of caretakers and physical
             environment is likely to have on the child’s emotional,
             psychological and medical condition;

             (6) Whether the parent or guardian, or other person residing
             with the parent or guardian, has shown brutality, physical,
             sexual, emotional or psychological abuse, or neglect toward
             the child, or another child or adult in the family or household;

             (7) Whether the physical environment of the parent’s or
             guardian’s home is healthy and safe, whether there is criminal
             activity in the home, or whether there is such use of alcohol,

                                            14
              controlled substances or controlled substance analogues as
              may render the parent or guardian consistently unable to care
              for the child in a safe and stable manner;

              (8) Whether the parent’s or guardian’s mental and/or
              emotional status would be detrimental to the child or prevent
              the parent or guardian from effectively providing safe and
              stable care and supervision for the child; or

              (9) Whether the parent or guardian has paid child support
              consistent with the child support guidelines promulgated by
              the department pursuant to § 36-5-101.

“The above list is not exhaustive[,] and there is no requirement that all of the factors must
be present before a trial court can determine that termination of parental rights is in a
child’s best interest.” State Dep’t of Children’s Servs. v. B.J.N., 242 S.W.3d 491, 502
(Tenn. Ct. App. 2007) (citing State Dep’t of Children’s Servs. v. P.M.T., No. E2006-
00057-COA-R3-PT, 2006 WL 2644373, at *9 (Tenn. Ct. App., filed Sept. 15, 2006)). In
addition, “[t]he child’s best interest must be viewed from the child’s, rather than the
parent’s, perspective.” In re Marr, 194 S.W.3d 490, 499 (Tenn. Ct. App. 2005) (citing
White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004)).

      In the present action, the trial court’s September 8, 2015 order terminating
Mother’s parental rights included the following “best interest” analysis:

              Mother has not made an adjustment of circumstances,
              conduct or conditions as to make it safe and in the child’s best
              interest to be in the home of the parent.

              Mother has failed to effect a lasting adjustment after
              reasonable efforts by available social agencies for such
              duration of time that lasting adjustment does not reasonably
              appear possible.

              Mother has not maintained regular visitation or other contact
              with the [C]hild. Mother’s visits with the [C]hild are sporadic
              and unpredictable.

              A meaningful relationship has not otherwise been established
              between the [C]hild and . . . Mother.

                                             15
             Mother’s use of alcohol or controlled substances renders her
             consistently unable to care for the [C]hild in a safe and stable
             manner.

             Mother has shown little or no interest in the welfare of the
             [C]hild.

             The [C]hild is placed with a loving foster family. The [C]hild
             has remained continuously in the same foster home. The
             [C]hild is bonded to the foster parents and the foster parents
             are bonded to the [C]hild. The foster parents love the [C]hild
             and the [C]hild loves the foster parents. The foster parents
             are willing to adopt the [C]hild and provide her with a stable,
             safe and loving home that she can call [her] own and thereby
             achieve permanency.

             The [c]ourt thus finds by clear and convincing evidence that it
             is in the best interests of the [Child] . . . that the [t]ermination
             of [p]arental [r]ights [p]etition is granted.

(Numbering in original omitted.) On appeal, Mother notes that she has completed
parenting classes, which she contends shows that she “attempted to make a lasting
adjustment to her parenting skills.” In addition, Mother argues that “a finding of
unfitness does not necessarily require that the parent’s rights be terminated” and that
“[n]ot all parental misconduct is irredeemable.” Ultimately, Mother maintains that this
“is a case where the best interests finding is one where reasonable persons can differ and
does not reach a level of clear and convincing evidence as required by Tennessee law.”

        We are not persuaded by Mother’s argument. While completing parenting classes
was a productive step for Mother to take towards addressing her personal shortcomings,
this effort hardly outweighs Mother’s glaring deficiencies as a parent. The record before
us presents an individual that lacks stable housing, has ongoing problems with drugs and
alcohol, has neglected addressing mental health issues, has failed to abide by court-
ordered directives on multiple occasions, has not financially supported the Child in any
way despite a routine source of income through her government benefits, and has not
visited the Child in months. As we have already explained, all of these shortcomings are
in spite of the efforts DCS has made to help Mother throughout this process. In our view,
Mother has failed to make any lasting adjustment in her life that would lead us to
conclude it would be in the Child’s best interest to keep her parental rights intact. This
conclusion is only reinforced by the evidence in the record showing that the Child has

                                             16
resided in a nurturing home for over two years now with prospective foster parents that
love and care for her. Accordingly, we conclude, as a matter of law, that the trial court
was correct in holding that there is clear and convincing evidence that termination of
Mother’s parental rights is in the Child’s best interest.

                                           VII.

       The judgment of the trial court is affirmed. The costs on appeal are assessed to the
appellant, E.D. This case is remanded for enforcement of the trial court’s judgment and
for collection of costs assessed by the trial court.



                                                   _______________________________
                                                   CHARLES D. SUSANO, JR., JUDGE




                                            17